



EXHIBIT 10.12
AMENDMENT TO THE TRUST AGREEMENT
Establishing the
ZIONS BANCORPORATION DEFERRED COMPENSATION PLANS TRUST
WHEREAS, effective October 1, 2002, the Zions Bancorporation Deferred
Compensation Plan Trust (hereinafter called the “Trust”) was established by and
between Zions Bancorporation (hereinafter called the “Employer”), and CIGNA
Bank & Trust Company, FSB, a federal savings bank with its principal office and
place of business in the City of Hartford, Connecticut; in connection with and
as part of the Zions Bancorporation Deferred Compensation Plan (hereinafter
called the “Plan”); and
WHEREAS, effective April 1, 2004, in connection with the sale of CIGNA’s
retirement business to Prudential Financial, Inc., CIGNA Bank & Trust Company,
FSB merged with another banking institution owned by Prudential Financial, Inc.
to form Prudential Bank & Trust, FSB (hereinafter called the “Trustee”); and
WHEREAS, effective December 31, 2004, the Employer wishes to amend the Trust
Agreement and create a Schedule of Covered Plans (Exhibit A of the Trust
Agreement) to include in the Trust additional plans the Employer has added under
its Group Annuity Contract as a result of non-qualified deferred compensation
legislative changes;
NOW THEREFORE, the Trust Agreement is hereby amended effective April 1, 2004 as
follows:
1.
The face page of the Trust Agreement is amended by deleting the name of the
Trustee, CIGNA Bank & Trust Company, FSB, and by replacing it in its entirety
with Prudential Bank & Trust, FSB.

2.
The first paragraph of the Trust Agreement is amended by deleting the name of
the Trustee and by replacing it in its entirety with Prudential Bank & Trust,
FSB, a federally-chartered thrift with its principal office and place of
business in the City of Hartford, Connecticut.

NOW THEREFORE, the Trust Agreement is hereby amended effective December 31, 2004
as follows:
1.
A Schedule of Covered Plans (Exhibit A of the Trust Agreement) is created and
attached hereto and forms a part hereof.

2.
The name of the Plan, Zions Bancorporation Deferred Compensation Plan, in the
second paragraph of the Trust Agreement is deleted and replaced in its entirety
by Zions Bancorporation Deferred Compensation Plans.

3.
The face page and Section 1(d) of the Trust Agreement is amended by deleting the
name of the Trust, Zions Bancorporation Deferred Compensation Plan Trust, and by
replacing it in its entirety with Zions Bancorporation Deferred Compensation
Plans Trust.

IN WITNESS WHEREOF, this amendment has been executed on the dates indicated
below.
 
 
 
 
 
 
 
 
 
 
EMPLOYER
 
 
 
PRUDENTIAL BANK & TRUST, FSB
 
 
 
 
 
By
 
/s/ Diana M. Andersen
 
 
 
By
 
/s/ Andrew F. Levesque
 
 
 
 
Its V.P. & Dir – Corp Benefits
 
 
 
Its
 
Trust Officer
 
 
 
 
 
Date
 
12/30/2004
 
 
 
Date
 
1/6/2005
 
 
 
 
 
Attest
 
 
 
 
 
Attest
 
/s/ Joan M. Bobbitt

EXHIBIT A





--------------------------------------------------------------------------------





SCHEDULE OF COVERED PLANS
1.
Zions Bancorporation Deferred Compensation Plan

2.
Zions Bancorporation Post 2004 Deferred Compensation Plan

3.
Zions Bancorporation Excess Benefit Plan

4.
Zions Bancorporation Post 2004 Excess Benefit Plan




